Citation Nr: 0723651	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  02-15 035A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for brain tissue necrosis, 
including as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and an expert


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
September 1958.  The veteran also had four years, two months, 
and twenty days of earlier service.

This matter comes before the Board of Veterans' Appeals 
(Board) following a May 2002 decision of the Providence, 
Rhoda Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2004, the veteran moved 
and his claims files were transferred to the RO in St. 
Petersburg, Florida.  In April 2006, the veteran withdrew his 
claim of entitlement to service connection for prostate 
cancer which appeal had arisen out of a July 2004 rating 
decision.  38 C.F.R. § 20.204(b) (2006) (a substantive appeal 
may be withdrawn at any time before the Board promulgates a 
decision).  In July 2007, the appellant, his wife, and an 
expert testified at a hearing before the undersigned.  Later 
in July 2007, pursuant to a motion and the Board's granting 
thereof, this case was advanced on the Board's docket under 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has brain tissue necrosis due to 
his exposure to radioactive and chemical waste while serving 
on the U.S.S. Calhoun County in 1957 and 1958.  Specifically, 
it is alleged that during this time the U.S.S. Calhoun County 
was used to transport and dump at sea approximately 6,000 
tons of radioactive materials obtained from the Brookhaven 
National Laboratory on Long, Island as well as old munitions 
and chemical waste.  It was alleged that he and his fellow 
crewmembers bunked down on the decks immediately below where 
these toxic materials were being stored on the ship and he 
was exposed to them when the storage containers leaked and/or 
by just being on the same ship with them.

In this regard, while a review of the record shows that the 
RO expended a great deal of effort in attempts to verify the 
above claims, a remand is required because VA has yet to 
verify the veteran's dates of service for his first four plus 
years of active duty or obtain from the National Personnel 
Records Center (NPRC) his service personnel records, 
including verification of the dates he served on the U.S.S. 
Calhoun County.  See 38 U.S.C.A. § 5103A(b) (West 2002).  If 
service personnel records do not show that the veteran served 
on the U.S.S. Calhoun County in 1957 and/or 1958, then duty 
roasters for this time period should be obtained to see if 
they show he served on this ship during this time.  Id.

Given the above allegations of radiation exposure, the RO 
contacted the United States Navy on three occasions in an 
attempt to verify the exposure and to obtain a dose estimate.  
However, in the Navy's three replies, dated in February 2003, 
November 2003, and February 2006, it was reported that the 
veteran's name was not specifically listed as having had 
radiation exposure while serving on the U.S.S. Calhoun 
County.  However, in the November 2003 letter, it was opined 
that there were reports of occupational exposure to ionizing 
radiation for other service personnel assigned to the U.S.S. 
Calhoun County in 1958 and 1959 confirming that there was 
radiation risk activity that occurred on the ship during that 
time period.  Moreover, after looking at the radiation dose 
amounts for the veteran's fellow crew members for 1958 and 
1959, the United States Navy provided an opinion as to the 
maximum amount of radiation his fellow crewmembers were 
exposed to in those years. 

However, as indicated above, the veteran claimed he was 
exposed to radiation while serving on the U.S.S. Calhoun 
County in 1957 and 1958, not 1958 and 1959.  Therefore, on 
remand, another request needs to be made to the United States 
Navy for information about crew member radiation exposure for 
1957.  Id; Also see 38 C.F.R. § 3.311 (2006).

Similarly, in May 2003, the veteran filed with the RO an 
email from a Ms. D. D. and a memorandum from the Navy's 
Nuclear Test Personnel Review Office which reported that one 
of the U.S.S. Calhoun County officer's exposure information 
for 1955 was found on Reynolds Electrical and Engineering 
Company tape stored at the DOE's Los Alamos National 
Laboratory in New Mexico.  However, a subsequent search for 
these records for information about the veteran's radiation 
exposure while serving on the U.S.S. Calhoun County in 1957 
and 1958 was not undertaken by the RO.  Accordingly, on 
remand, such a search should be undertaken.  Id.  

Starting in June 2002, Ms. D. filed with the RO numerous 
letters in support of the veteran's claim, which letters 
included some very specific allegations regarding the dates 
the U.S.S. Calhoun County was transporting and dumping at sea 
radioactive materials as well as the amount of material being 
transported and dumped.  Similarly, allegations were made by 
Ms. D. at the veteran's two personal hearings.  Ms. D. 
alleged that she obtained this information while working for 
a Senator and/or doing research for a book about one of the 
veteran's fellow crew members who died as a result of his 
radiation exposure.  Moreover, Ms. [redacted] and/or the veteran 
have filed some documentation from the United States Navy 
that appears to support her allegations, but not all.  
Therefore, on remand Ms. [redacted] should be asked to file any 
other documentation from the United States Navy and/or any 
other credible source that supports her allegations.   Id.

While pursuant to 38 C.F.R. § 3.311(a)(2)(iii) (2006), the RO 
obtained a radiation dose estimate from the Under Secretary 
of Health in June 2004, the radiation dose estimate did not 
specifically state that it was calculated using the revised 
methodology outlined in the May 8, 2003, report from the 
National Research Counsel (NRC).  See BVA Fast Letter 04-02 
(September 20, 2004).  Therefore, on remand, VA should also 
obtain a new radiation dose estimate in accordance with this 
revised methodology which estimate takes into account any 
additional radiation exposure information obtained pursuant 
to the above development.  Id; Also see 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.311. 

Next, the Board notes that the record shows that, while the 
veteran reported that he received treatment from Dr. F. H. 
for his brain tissue necrosis, Dr. H. failed to reply to VA's 
request for his records.  Therefore, on remand, another 
request should be made for these records and, if no reply is 
forthcoming, the veteran should be notified that his claim 
will be decided without these records unless he obtains them 
himself and files them with VA.  38 U.S.C.A. § 5103A(b).

On remand, VA should also obtain and associate with the 
record a typed transcript and/or summary of the video the 
veteran filed in support of his claim.  Id.

Lastly, given the above development, VA should obtain an 
addendum to the July 2004 medical opinion previously obtained 
from the Under Secretary for Benefits as to the relationship, 
if any, between the veteran's brain tissue necrosis and his 
exposure to radioactive and/or chemical waste while serving 
on the U.S.S. Calhoun County in 1957 and 1958.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.311(c) 
(2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should contact the NPRC 
and verify the veteran's dates of service 
for his first four plus years of active 
duty as well as request a complete copy 
of his service personnel records 
including verification of the dates he 
served on the U.S.S. Calhoun County.  If 
service personnel records do not show the 
veteran served on the U.S.S. Calhoun 
County in 1957 and/or 1958, duty roasters 
for this time period should be obtained 
to see if they document his service on 
this ship during this time.  If any of 
the pertinent records are not available, 
or if the search for the records yields 
negative results, that fact should 
clearly be documented in the claim's 
file, and the claimant notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claim's folder, 
and the veteran offered an opportunity to 
respond.

2.  The RO/AMC should contact the United 
States Navy and request that they verify 
if the U.S.S. Calhoun County was 
transporting and dumping at sea 
radioactive and/or chemical materials in 
1957 and 1958 and, if so, the amount of 
material transported and dumped.  The 
RO/AMC should also ask the United States 
Navy to provide any information it may 
have regarding the veteran and his fellow 
crew members radiation exposure while 
serving on if the U.S.S. Calhoun County 
in 1957, including radiation dose 
estimates for this time.  If any of the 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claim's 
file, and the claimant notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claim's folder, 
and the veteran offered an opportunity to 
respond.

3.  The RO/AMC, after obtaining an 
updated authorization, should obtain and 
associate with the record all of the 
veteran's record from Dr. F. H.  If the 
records are not available or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claim's file, and the 
claimant notified in writing.  If no 
records are forthcoming, the veteran 
should also be notified that his claim 
will be decided without these records 
unless he obtains them himself and files 
them with VA.

4.  The RO/AMC should obtain and 
associate with the record a typed 
transcript and/or summary of the video 
the veteran filed in support of his 
claim. 

5.  The RO/AMC should contact the DOE's 
Los Alamos National Laboratory in New 
Mexico and ask if they have any Reynolds 
Electrical and Engineering Company tapes 
relevant to the veteran's claim of having 
been exposed to ionizing radiation while 
serving on the U.S.S. Calhoun County in 
1957 and 1958, including any radiation 
dose estimates.  If any of the pertinent 
records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claim's file, and the 
claimant notified in writing.  Because 
these are Federal records, if they cannot 
be secured, a written unavailability 
memorandum must be prepared and added to 
the claim's folder, and the veteran 
offered an opportunity to respond.

6.  The RO/AMC should contact Ms. D. and 
ask that she provide VA with any other 
documentation she has from the United 
States Navy and/or any other credible 
source that supports her allegations 
regarding the dates the U.S.S. Calhoun 
County was transporting and dumping 
radioactive materials as well as the 
amount of material being transported and 
dumped.   If any of the pertinent records 
are not available, or if the search for 
the records yields negative results, that 
fact should clearly be documented in the 
claim's file, and the claimant notified 
in writing.  

7.  After undertaking the above 
development to the extent possible, the 
RO/AMC should obtain a new radiation dose 
estimate from the Under Secretary of 
Health in accordance with May 8, 2003, 
NRC report which estimate takes into 
account any additional radiation exposure 
information obtained pursuant to the 
above development.

8.  After undertaking the above 
development to the extent possible, the 
RO/AMC should obtain an addendum to the 
July 2004 medical opinion previously 
obtained from the Under Secretary for 
Benefits as to the relationship, if any, 
between the veteran's brain tissue 
necrosis and his exposure to radioactive 
and/or chemical waste while serving on 
the U.S.S. Calhoun County in 1957 and 
1958.  A copy of the claim's file should 
be forwarded to the medical body 
providing the addendum.  After a review 
of the record on appeal, the medical body 
providing the addendum should state 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that 
current brain tissue necrosis was caused 
or aggravated by military service, 
including the veteran's documented 
exposure to radiation and/or chemical 
waste products serving on the U.S.S. 
Calhoun County in 1957 and 1958?

Note:  The medical body is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

9.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), such as providing the 
veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA in 
compliance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  

10.  Thereafter, the RO/AMC must 
readjudicate the veteran's claim.  The 
RO/AMC is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since the November 2006 SSOC and all 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

